In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
      ___________________________
           No. 02-19-00227-CV
      ___________________________

     DRUE ALLEN HOLLIS, Appellant

                       V.

     MESA SPRINGS, L.L.C., Appellee




   On Appeal from the 352nd District Court
           Tarrant County, Texas
       Trial Court No. 352-301866-18


Before Bassel, J.; Sudderth, C.J.; and Womack, J.
      Per Curiam Memorandum Opinion
                          MEMORANDUM OPINION

       Appellant Drue Allen Hollis attempts to appeal from the trial court’s order

granting Appellee Mesa Springs L.L.C.’s Motion to Dismiss and Motion for Sanctions

signed May 31, 2019. On June 25, 2019, we notified the parties of our concern that

we lack jurisdiction over this appeal because it does not appear to arise from a final

judgment or appealable interlocutory order, and we informed the parties that we could

dismiss the appeal absent a response by July 5, 2019, showing grounds for continuing

the appeal. See Tex. R. App. P. 42.3(a), 44.3. We have received no response.

Accordingly, we dismiss the appeal for lack of jurisdiction. See Tex. R. App. P.

42.3(a), 43.2(f).

                                                    Per Curiam

Delivered: August 22, 2019




                                          2